Case
 Case4:20-mc-03106
      4:20-cv-04311 Document
                    Document1-2
                             1 Filed
                                Filedon
                                      on12/16/20
                                         11/06/20ininTXSD
                                                      TXSD Page
                                                            Page1 1ofof6 6
Case
 Case4:20-mc-03106
      4:20-cv-04311 Document
                    Document1-2
                             1 Filed
                                Filedon
                                      on12/16/20
                                         11/06/20ininTXSD
                                                      TXSD Page
                                                            Page2 2ofof6 6
Case
 Case4:20-mc-03106
      4:20-cv-04311 Document
                    Document1-2
                             1 Filed
                                Filedon
                                      on12/16/20
                                         11/06/20ininTXSD
                                                      TXSD Page
                                                            Page3 3ofof6 6
Case
 Case4:20-mc-03106
      4:20-cv-04311 Document
                    Document1-2
                             1 Filed
                                Filedon
                                      on12/16/20
                                         11/06/20ininTXSD
                                                      TXSD Page
                                                            Page4 4ofof6 6
Case
 Case4:20-mc-03106
      4:20-cv-04311 Document
                    Document1-2
                             1 Filed
                                Filedon
                                      on12/16/20
                                         11/06/20ininTXSD
                                                      TXSD Page
                                                            Page5 5ofof6 6
Case
 Case4:20-mc-03106
      4:20-cv-04311 Document
                    Document1-2
                             1 Filed
                                Filedon
                                      on12/16/20
                                         11/06/20ininTXSD
                                                      TXSD Page
                                                            Page6 6ofof6 6
